Title: André Thoüin to Thomas Jefferson, 2 March 1811
From: Thoüin, André
To: Jefferson, Thomas


          
            Monsieur et vénérable Collegue
            A Paris ce 2 Marr 1811.
          
           J’ai l’honneur de vous donner avis que je vous adresse du port de l’orient, par un Navire americain, une petite caisse de Semences de végétaux etrangers à l’amerique Septentrionale. Elles Sont au nombre de plus de 200 Especes differentes. Choisies parmi celles et de grand arbres dont les bois peuvent etre utiles aux arts 2e d’arbrisseaux et d’arbustes utiles à l’ornement des bosquets. 3e de Plantes vivaces pittoresques, 4e de fleurs de Parterres et 5e et enfin de Plantes d’usage en medecine et dans toutes les branches de l’Economie rurale et domestique. Je desire que cet envoi vous arrive à bon port, qu’il vous Soit agréable et qu’il vous reusisse bien.
           Je ne Sais Si celui que je vous ait adressé, en fevrier de l’année derniere, par M. Warden, vous est parvenu n’ayant receu aucune lettre de vous, Monsieur, depuis celle datée de Monticello du 18 Mai 1809.
          
            Permettez moi Monsieur et Venerable Collegue de vous renouveller l’assurence de ma haute consideration et de mon tres respectueux attachement
            
 Thoüin
          
         
          Editors’ Translation
          
            
              Sir and venerable Colleague
              Paris 2 March 1811.
            
             I have the honor of informing you that I am sending to you from the port of Lorient, via an American ship, a small crate of vegetable seeds foreign to North America. They consist of more than 200 species. Among them are large trees whose wood may be useful to the arts; 2. small trees and shrubs useful to the design of groves; 3. colorful perennials; 4. flowers for parterres; and lastly, 5. plants of use in medicine and in all the branches of rural and domestic economy. I hope that this shipment reaches you safely, pleases you, and meets with success in your hands.
            I do not know whether the parcel I sent you in February of last year, care of Mr. Warden, reached you. I have received no letter from you, Sir, since the one from Monticello dated 18 May 1809.
            
              Allow me, Sir and venerable colleague, to reiterate the assurance of my high consideration and respectful devotion
              
 Thoüin
            
          
        